Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 1 of 14 Pageid#: 1531




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

  GARY WALL,                                  )
                                              )
                   Plaintiff,                 )        Civil Action No. 7:17cv00385
                                              )
  v.                                          )        MEMORANDUM OPINION
                                              )
  E. RASNICK, et al.,                         )        By: Hon. Thomas T. Cullen
                                              )            United States District Judge
                   Defendants.                )


         This 42 U.S.C. § 1983 claim was referred to the Honorable Pamela Sargent, United

  States Magistrate Judge, for proposed findings of fact and a recommended disposition,

  pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge filed a report and recommendation

  (“R&R”) on May 17, 2019, recommending that judgment be entered for all defendants on all

  counts, and that judgment be entered for defendants/counter-plaintiffs Rasnick and Hicks on

  their counterclaims for assault and battery, including an award of punitive damages. Plaintiff

  Gary Wall has filed objections to the R&R and this matter is now ripe for the court’s

  consideration.

                                                  I.

         This action arises from a violent confrontation that occurred while plaintiff Wall was

  an inmate at Red Onion State Prison (“ROSP”). On August 14, 2015, during recreation in the

  A-1 pod at ROSP, Wall crossed a red line into a restricted area in order to place an item outside

  his cell door. (See ECF 87 at 1, 19.) Seeing this, the control booth officer—Holbrook—

  instructed Wall to lock down in his cell. (See id. at 2, 18.) Before Wall could reach his cell,
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 2 of 14 Pageid#: 1532




  another correctional officer, Hicks, instead ordered Wall to enter the pod vestibule. (See id. at

  2, 13.) Officer Rasnick joined Officer Hicks and the two began escorting Wall to the vestibule,

  but a struggle broke out while they were in the “blind spot” of the only rapid-eye camera in

  the area. (See id. at 2, 20.) While the three struggled, Officers Lyall and Large entered the pod

  and aided in the effort to subdue Wall. During the struggle, Large sprayed Wall with oleoresin

  capsicum (“OC”) spray. (See id. at 2, 35.) Eventually, Wall was subdued and escorted from the

  building by Officers Dockery and Gwinn. (See id. at 3, 35.)

         Officers Dockery and Gwinn escorted Wall from A Building to B building, where they

  were replaced by Officers Akers and Taylor. Wall was placed in cell B-308, where officers

  applied a spit mask to his face and placed him in five-point restraints. At no point was he

  decontaminated from the OC spray administered during the earlier altercation. He was

  released from the restraints later that evening, placed in a transport van, and transferred to

  Wallens Ridge State Prison.

         Wall and the officers disagree on how he was treated after he was restrained in the A-

  1 pod. Wall testified that Officers Hicks, Rasnick, Lyall, and Large beat him into

  unconsciousness and dragged him from the building. (See ECF No. 108 at 30, 32.) He also said

  that Officers Gwinn and Taylor repeatedly assaulted him while transferring him from A

  building to B building. (See id. at 33.) He testified that they brought him to B Building and

  placed him against a wall for five or ten minutes while various officers passed and hit him. (See

  id. at 35–36.) Finally, he told the court that he remained unconscious while in restraints and

  thus was unable to request medical care. (See id. at 38.)




                                                -2-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 3 of 14 Pageid#: 1533




         The officers dispute all of Wall’s accusations. They testified that Wall was conscious

  and resisting throughout the entire incident but that the transfer from A building to B building

  was otherwise uneventful. (See ECF Nos. 94 at 58–62, 90–94, 152–154; 108 at 263.) Every

  officer present also agreed that Wall was conscious at all times. (See ECF Nos. 94 at 80, 93–

  94; 108 at 263.) They acknowledge that Wall was placed in restraints and a spit mask in a cell

  and was not decontaminated from the OC spray, but note that he was seen by a nurse and was

  conscious. (See ECF No. 94 at 113–114, 154–55.)

         Wall’s injuries during the incident consisted of being sprayed with OC spray, cuts on

  his wrists, and bruising across much of his face and torso. (See ECF 87 at 6–7.) Officer Hicks

  suffered a fractured wrist and Officer Rasnick suffered a torn meniscus in his right knee, which

  required surgical repair.

         As a result of the incident, Wall was charged with five disciplinary infractions:

  disobeying an order, being in an unauthorized area, approaching others in a threatening

  manner, and two assaults. (See id. at 4, 6.) He was found guilty of all five and received 15 days

  of segregation for disobeying an order (see id. at 15), a $5.00 fine for being in an unauthorized

  area (see id. at 17), 30 days of segregation for approaching in a threatening manner (see id. at

  13), and 90- and 180-day losses of good time for the assaults (see id. at 8, 11.) As part of his

  hearings and appeals, Wall repeatedly requested that the Hearings Officer review video footage

  of the incident. His requests for the evidence were all denied. (See id. at 9, 12, 14, 16.)

         Wall has now brought a § 1983 action against everyone involved in the incident. The

  defendants in his action are 20 correctional officers at Red Onion State Prison (E. Rasnick, J.

  Hicks, E. Hess, C. Holbrook, T. Large, J. Lyall, C. Dockery, E. Gwinn, A. Mullins, J.


                                                 -3-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 4 of 14 Pageid#: 1534




  Testerman, M. Addington, L. Bryant, C. Bishop, B. Akers, S. Taylor, L. Collins, D. Still, B.

  Hughes, K. McCoy, and W. Church), a nurse at the prison (J. Deel), a counselor at the prison

  (O. Rose), two hearings officers (C. Franks and W. Hensley), the warden of Red Onion (E.

  Barksdale), the Warden of Wallens Ridge State Prison (L. Fleming), the Western Regional

  Administrator for the Virginia Department of Corrections (H. Ponton), and the Director of

  the Virginia Department of Corrections (H. Clarke). His federal claims consist of:

         1. A claim based on allegations of the use of excessive force by Defendants Rasnick,
            Hicks, Lyall, and Large for the August 14, 2015, altercation and use of OC pepper
            spray;

         2. A claim based on allegations of the use of excessive force and/or bystander liability
            by Defendants Lyall, Large, Akers, Collins, Taylor, Bishop, Testerman, Addington,
            Dockery, Gwinn, and Mullins during the escort from A Building to B Building and
            being placed in restraints without decontamination;

         3. A claim based on allegations of cruel and unusual punishment by Collins, Bishop,
            Akers, Taylor, Deel, and Barksdale for placing Wall in restraints for four hours
            without medical attention;

         4. A claim against Barksdale, Fleming, and Ponton for allowing pervasive
            constitutional violations;

         5. A claim alleging deliberate indifference to serious medical needs by Collins, Bishop,
            Akers, Taylor, Deel, and Barksdale for placing Wall in restraints for four hours
            without medical attention;

         6. A claim alleging a violation of substantive due process rights by Hicks, Holbrook,
            and Still for filing false disciplinary charges;

         7. A claim alleging violation of procedural due process rights by Franks, Hensley,
            Fleming, and Ponton for failing to retrieve the video evidence for his disciplinary
            charge hearings; and

         8. A claim alleging that Rasnick, Hicks, Collins, Akers, and Taylor conspired to use
            excessive force against him.

  Wall has also brought three state law claims:


                                                  -4-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 5 of 14 Pageid#: 1535




         1. A claim under Virginia state law alleging an assault by Rasnick, Hicks, Large, Lyall,
            Collins, Taylor, Akers, Bishop, Dockery, and Gwinn based on the use of excessive
            force and placing him in restraints;

         2. A claim under Virginia state law alleging abuse of process by McCoy and Church
            based on their generating disciplinary reports for ROSP after Wall’s transfer to
            Wallens Ridge; and

         3. A claim under Virginia state law against all defendants alleging negligence and
            willful and wanton negligence.

         Officers Rasnick and Hicks filed counterclaims for common-law assault and battery

  against Wall.

                                                II.

         The magistrate judge held a bench trial in this matter and has submitted a Report and

  Recommendation detailing her findings and conclusions. The magistrate judge recommends

  that judgment be entered for all defendants on all of Wall’s claims and that judgment be

  entered for counter-plaintiffs Rasnick and Hicks with an award of $20,000 in compensatory

  damages and $20,000 in punitive damages. (See ECF 87 at 65–67.)

         Wall has submitted objections to the magistrate’s recommendations under Federal Rule

  of Civil Procedure 72(b), which requires this court to review de novo any portion of the

  magistrate judge’s report and recommendation to which a proper objection has been made.

  “The district court may accept, reject, or modify the recommended disposition; receive further

  evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P.

  72(b)(3); 28 U.S.C. § 636(b)(1). If, however, a party “‘makes general or conclusory objections

  that do not direct the court to a specific error in the magistrate judge’s proposed findings and

  recommendations,’” de novo review is not required. Diprospero v. Colvin, No. 5:13-cv-00088-

  FDW-DSC, 2014 WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs. Inc. v.
                                               -5-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 6 of 14 Pageid#: 1536




  United States, 987 F. Supp. 469, 474 (W.D.N.C. 1997); Orpiano v. Johnson, 687 F.2d 44, 47 (4th

  Cir. 1982)). “The court will not consider those objections by the plaintiff that are merely

  conclusory or attempt to object to the entirety of the Report, without focusing the court’s

  attention on specific errors therein.” Camper v. Comm’r of Soc. Sec., No. 4:08cv69, 2009 WL

  9044111, at *2 (E.D. Va. 2009), aff’d, 373 F. App’x 346 (4th Cir.); see Midgette, 478 F.3d at 621

  (“Section 636(b)(1) does not countenance a form of generalized objection to cover all issues

  addressed by the magistrate judge; it contemplates that a party’s objection to a magistrate

  judge’s report be specific and particularized, as the statute directs the district court to review

  only ‘those portions of the report or specified proposed findings or recommendations to

  which objection is made.’”). Such general objections “have the same effect as a failure to

  object, or as a waiver of such objection.” Moon v. BWX Technologies, 742 F. Supp. 2d 827, 829

  (W.D. Va. 2010), aff’d, 498 F. App’x 268 (4th Cir. 2012). See also Arn, 474 U.S. at 154 (“[T]he

  statute does not require the judge to review an issue de novo if no objections are filed....”).

         Rehashing arguments raised before the magistrate judge does not comply with the

  requirement set forth in the Federal Rules of Civil Procedure to file specific objections. Indeed,

  objections that simply reiterate arguments raised before the magistrate judge are considered to

  be general objections to the entirety of the report and recommendation. See Veney v. Astrue,

  539 F. Supp. 2d 841, 844–45 (W.D. Va. 2008).

         Under this standard, Wall has raised four valid objections: first, he objects to the

  magistrate judge’s legal conclusion that a $5.00 fine is insufficient to trigger due process

  protections (see ECF No. 91 at 3); second, he objects to the legal conclusion that denial of his

  requests to review video footage at his disciplinary hearings did not violate due process (see


                                                -6-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 7 of 14 Pageid#: 1537




  id.); third, he objects to the magistrate judge’s factual findings with respect to his Eighth

  Amendment claims (see id. at 3–5); and finally, he objects to the magistrate judge’s factual

  findings and legal conclusions with respect to the counter-plaintiffs’ suit for battery (see id. at

  5). A de novo review of the magistrate judge’s report and recommendation reveals that none

  of these objections has merit.

         First, the magistrate judge correctly concluded that Wall’s fine does not implicate the

  Due Process Clause. Where a prisoner’s punishment does not cause his sentence to be

  enhanced, a protected liberty interest will generally only exist where the punishment “imposes

  atypical and significant hardship” compared to the normal incidents of prison life. See Sandin

  v. Conner, 515 U.S. 472, 484 (1995). To perform the “atypical and significant” analysis, the

  court identifies the “ordinary incidents of prison life” for the particular inmate and then

  determines whether the alleged violation imposes an atypical and significant hardship in

  relation to those incidents. See Prieto v. Clarke, 780 F.3d 245, 252 (4th Cir. 2015). As this court

  has acknowledged on many occasions, small fines levied against a Virginia state prisoner do

  not impose such a hardship and therefore do not implicate the Due Process Clause. See e.g.,

  Bratcher v. Mathena, No. 7:15CV00500, 2016 WL 4250500, at *1 (W.D. Va. Aug. 10, 2016);

  Hewlett v. Goode, No. 7:20-CV-00494, 2020 WL 6136849, at *2 n.2 (W.D. Va. Oct. 19, 2020)

  (collecting cases). Therefore, Wall cannot bring a Due Process challenge to his disciplinary

  conviction for being in an unauthorized area.

         For the same reason, denial of Wall’s requests to view video footage at his disciplinary

  hearing did not violate his due process rights. Wall alleges that as part of the hearing process

  for his disciplinary convictions, he requested to view the video evidence relevant to his claims.


                                                 -7-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 8 of 14 Pageid#: 1538




  He says that his requests were repeatedly denied and alleges that this violated his right to due

  process. (See ECF No. 91 at 3.) Wall acknowledges in his objections that he only objects to

  the magistrate judge’s findings with respect to his disciplinary convictions that resulted in

  either administrative segregation or a fine. (See ECF No. 91 at 3.) As the court noted above,

  de minimis fines like the one imposed on Wall do not implicate the Due Process Clause.

  Therefore, Wall has no constitutional claim with respect to the denial of his requests for

  evidence with respect to the disciplinary conviction that resulted in a fine.

          Short stays in disciplinary segregation, like small fines, do not implicate the Due

  Process Clause. Changes “in a prisoner’s location, variations of daily routing, changes in

  conditions of confinement (including administrative segregation), and the denial of privileges

  [are] matters which every prisoner can anticipate [and which] are contemplated by his original

  sentence to prison.”Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991). Sandin itself held that

  30 days of disciplinary segregation did not implicate the Due Process Clause because such

  segregation does not impose a significant or atypical hardship. See Sandin, 515 U.S. at 486. In

  keeping with this ruling, the Fourth Circuit has held that a period of segregation as long as six

  months may not implicate the Due Process Clause depending on the specific conditions of

  confinement, see Beverati v. Smith, 120 F.3d 500, 504 (4th Cir. 1997), and this court has held on

  numerous occasions that disciplinary segregation for relatively short periods of time does not

  implicate an inmate’s due process rights, see e.g., Proctor v. Edmonds, No. 7:18-CV-00087, 2020

  WL 2312036, at *2 (W.D. Va. May 8, 2020); Bratcher v. Mathena, No. 7:15CV00500, 2016 WL

  4250500, at *1 (W.D. Va. Aug. 10, 2016). Wall alleges no particularly onerous conditions

  related to his 45 days in disciplinary segregation and therefore had no due process rights at


                                                -8-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 9 of 14 Pageid#: 1539




  stake when that segregation was imposed. Because neither the $5.00 fine nor the 45 days in

  segregation implicate the Due Process Clause, the prison’s decision to withhold video footage

  when holding hearings related to those conditions does not violate the Constitution.

         Wall’s final two objections center on the magistrate judge’s factual findings. Although

  these objections strongly resemble a mere rehashing of his arguments a trial, the court will

  review the findings to determine whether they were proper. Wall’s first objection is to the

  magistrate’s factual findings related to his Eighth Amendment claims. He contests the

  conclusions that he initiated the initial conflict with officers Hicks and Rasnick and that their

  use of force was justified. He also contests the findings regarding the events that followed,

  specifically the findings that resulted in the magistrate determining that failure to

  decontaminate him from OC spray was not malicious or wanton.

         The magistrate judge’s findings with respect to Wall’s excessive force claims were

  proper based on the evidence in the record. Wall’s account of his altercation with the prison

  guards is simply not credible in light of the overwhelming conflicting evidence. He testified

  that Officer Rasnick began the altercation by grabbing Wall’s arm and punching him in the

  face. (ECF No. 108 at 29.) He then claimed that Hick’s tackled him to the ground where the

  guards continued to beat him while he attempted to assume a nonthreatening position. (Id.)

  He told the court that he was cuffed and compliant by the time the vestibule door opened to

  allow the other officers to join the encounter, at which time they sprayed him with OC spray

  and beat him into unconsciousness. (Id. at 29–31.) All four guards involved in the encounter—

  Rasnick, Hicks, Large, and Lyall—contradicted this account on all points. Rasnick and Hicks

  testified that Wall resisted their orders and began the physical altercation when they attempted


                                                -9-
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 10 of 14 Pageid#: 1540




   to subdue him. (See ECF Nos. 94 at 36; 108 at 239–240.) All four officers agreed that Wall was

   unrestrained and actively resisting when Lyall and Large entered through the vestibule door

   and utilized OC spray. (See ECF Nos. 94 at 58–62, 90–91, 152–154; 108 at 263.) Every officer

   present also agreed that Wall never lapsed into unconsciousness. (See ECF Nos. 94 at 80, 93–

   94; 108 at 263.)

          Video evidence corroborates the officers’ account. Although there is no video of the

   start of the fight, video shows Wall on his feet and actively resisting when the vestibule door

   opens. (See Plaintiff’s Exhibit No. 13, A123 Vestibule at 4:01:03–4:01:36) It depicts all four

   officers struggle with Wall and eventually subdue him. (Id.) Additionally, further video shows

   that Wall was not punched or struck while he was restrained, although there are periods of

   time not covered by the recordings. (See generally Plaintiff’s Exhibit No. 14.) Based on this

   evidence, the magistrate correctly determined that Wall’s version of events was not credible.

   His account is contradicted by four credible witnesses and the video recordings of the incident.

   Thus, the magistrate’s finding that Wall initiated the altercation was correct, as was her

   subsequent holding (that Wall does not explicitly challenge) that the officer’s use of force was

   subjectively reasonable.

          Wall also objects to the magistrate’s finding that the decision not to decontaminate him

   from OC spray was not malicious or wanton and therefore didn’t violate the Eighth

   Amendment. Wall argues that the decision not to decontaminate him before placing him in

   restraints constituted excessive force. He acknowledges that he never requested

   decontamination but argues that this was because he was unconscious when placed in

   restraints and examined by the nurse. The Eighth Amendment protects inmates from “cruel


                                                - 10 -
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 11 of 14 Pageid#: 1541




   and unusual punishment,” which includes deliberate indifference to medical needs and the use

   of excessive force, both of which Wall alleges. See Williams v. Benjamin, 77 F.3d 756, 761 (4th

   Cir. 1996). To succeed on an Eighth Amendment deliberate indifference claim, an inmate must

   demonstrate that the injury suffered was objectively serious and that a prison official was aware

   of the risk of injury and recognized that his actions to prevent it were insufficient. See Farmer

   v. Brennan, 511 U.S. 825, 837 (1994); Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). The

   elements of an Eighth Amendment excessive force claim are the same, but the required mental

   state of the prison official is more difficult to prove. Instead of mere deliberate indifference, a

   plaintiff arguing excessive force must show that the prison official used force “maliciously and

   sadistically for the very purpose of causing harm.” Whitley v. Albers, 475 U.S. 312, 320–21

   (1986).

             The record evidence validates the magistrate judge’s determination that the prison

   officials who observed Wall were not subjectively aware that their choice not to decontaminate

   him caused him harm. Officers Collins and Large testified that Wall was conscious and refused

   to answer them when they asked if he required decontamination. (See ECF No. 94 at 113–114,

   154–55.) Their account is corroborated by the account of Nurse Deel, who examined Wall

   after he was placed in restraints. She testified that he was conscious and that she did not believe

   he required decontamination. (See id. at 203.) Video from the incident shows Wall in restraints

   and he does not appear to be showing typical symptoms associated with OC spray (coughing

   or trouble breathing), and he does not request any decontamination during the recording

   despite being asked if he had any complaints for the nurses to address. (See Plaintiff’s Exhibit

   No. 14 at 16:00–17:00.) As the magistrate judge noted, even assuming that Wall’s injuries as a


                                                 - 11 -
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 12 of 14 Pageid#: 1542




   result of not being decontaminated were objectively serious, nothing in record establishes that

   the prison officials were aware of that fact. Nothing Wall did or said would have given anyone

   present the impression that their actions were creating a substantial risk of injury. He implicitly

   declined decontamination when asked and showed no signs of needing it when examined.

   Thus, he has failed to make an Eighth Amendment deliberate indifference claim with respect

   to the failure to decontaminate him from OC spray.

          Finally, the magistrate correctly determined that Wall battered officers Hicks and

   Rasnick under Virginia law. Virginia applies the common-law definitions of assault and battery.

   See Clark v. Commonwealth, 691 S.E.2d 786, 788–789 (Va. 2010). Under those definitions, Wall

   committed an assault if he engaged in “an act intended to cause either harmful or offensive

   contact with another person or apprehension of such contact, and that creates in that other

   person’s mind a reasonable apprehension of an imminent battery” Koffman v. Garnett, 574

   S.E.2d 258, 261 (Va. 2003), and committed a battery if he engaged in “an unwanted touching

   which is neither consented to, excused, nor justified. See Washburn v. Klara, 561 S.E.2d 682 (Va.

   2002); Woodbury v. Courtney, 391 S.E.2d 293 (Va. 1990). The Fourth Circuit has summarized

   Virginia battery law as holding that “the slightest touching of another, or of his clothes, or

   cane, or anything else attached to his person, if done in a rude, insolent or angry manner

   constitutes a battery.” Park v. Shiflett, 250 F.3d 843, 852 (4th Cir. 2001) (citing Crosswhite v.

   Barnes, 124 S.E. 242, 243 (Va. 1924)). The evidence clearly shows that Wall assaulted and

   battered officers Hicks and Rasnick. As summarized above, the record demonstrates that Wall

   initiated the altercation with the officers by resisting their attempts to restrain him and

   escalated the conflict by striking both officers. This is assault and battery in its plainest form.


                                                 - 12 -
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 13 of 14 Pageid#: 1543




          But the court will decline to adopt the magistrate judge’s recommendation to assess

   punitive damages based on these assaults and batteries. There are no facts in the record

   showing that Wall acted with malicious intent above and beyond a run-of-the-mill battery case.

   Additionally, his financial condition and attendant inability to pay—a relevant consideration

   under Virginia law, see Baldwin v. McConnell, 643 S.E.2d 703, 707 (2007)—counsels against any

   award of punitive damages, much less one of this magnitude. Wall will already be saddled with

   $40,000 in compensatory damages. Given his indigent status, any additional damages are

   unlikely to add to the deterrent effect of the award.

                                                 III.

          The magistrate judge’s report and recommendation will be adopted in all respects aside

   from its recommendation of punitive damages. Wall’s due process objections fail because he

   had no due process rights at stake in his disciplinary hearings; his Eighth Amendment

   objections fail because the evidence demonstrates that the relevant prison officials were not

   aware of any serious harm to Wall; and his state-law objections fail because the record

   demonstrates that he initiated the physical altercation and therefore assaulted and battered

   Officers Hicks and Rasnick. The court will issue an order entering judgment for all defendants

   and for counter-plaintiffs Hicks and Rasnick with an award of $20,000 each in compensatory

   damages.




                                                - 13 -
Case 7:17-cv-00385-TTC-PMS Document 109 Filed 03/23/21 Page 14 of 14 Pageid#: 1544




          The clerk is directed to forward a copy of this Memorandum Opinion and

   accompanying Order to Wall, all counsel of record, and Magistrate Judge Sargent.

          ENTERED this 23rd day of March, 2021.



                                                       /s/ Thomas T. Cullen
                                                       ______________________________
                                                       HON. THOMAS T. CULLEN
                                                       UNITED STATES DISTRICT JUDGE




                                              - 14 -
